Case 19-10844-BLS   Doc 114-2   Filed 04/30/19   Page 1 of 44




                       EXHIBIT B

            Redline- Bidding Procedures Order
                       Case 19-10844-BLS           Doc 114-2   Filed 04/30/19      Page 2 of 44




                                       IN THE UNITED STATES BANKRUPTCY COURT
                                            FOR THE DISTRICT OF DELAWARE

In re                                                          Chapter 11

Achaogen, Inc.,                                                Case No. 19-10844 (BLS)

                                        Debtor.1


     ORDER PURSUANT TO SECTIONS 105, 363, 364, 365 AND 541 OF THE
  BANKRUPTCY CODE, BANKRUPTCY RULES 2002, 6004, 6006 AND 9007 AND
 DEL. BANKR. L.R. 2002-1 AND 6004-1 (A) APPROVING BIDDING PROCEDURES
FOR THE SALE OF SUBSTANTIALLY ALL ASSETS OF DEBTOR; (B) APPROVING
 PROCEDURES FOR THE ASSUMPTION AND ASSIGNMENT, ASSIGNMENT OR
  REJECTION OF DESIGNATED EXECUTORY CONTRACTS AND UNEXPIRED
LEASES; (C) SCHEDULING THE AUCTION AND SALE HEARING; (D) APPROVING
   FORMS AND MANNER OF NOTICE OF RESPECTIVE DATES, TIMES, AND
PLACES IN CONNECTION THEREWITH; AND (E) GRANTING RELATED RELIEF

             Upon the Debtor’s Motion for an Order Pursuant To Sections 105, 363, 364, 365 and

541 of the Bankruptcy Code, Bankruptcy Rules 2002, 6004, 6006 and 9007 and Del. Bankr. L.R.

2002-1 and 6004-1 (A) Approving Bidding Procedures for the Sale of Substantially All Assets of

Debtor; (B) Approving Procedures for the Assumption and Assignment, Assignment or Rejection

of Designated Executory Contracts and Unexpired Leases;(C) Scheduling the Auction and Sale

Hearing; (D) Approving Forms and Manner of Notice of Respective Dates, Times, and Places in

Connection Therewith; and (E) Granting Related Relief (the “Motion”);2 and the Court having

jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing

Order of Reference from the United States District Court for the District of Delaware dated as of




1
 The last four digits of the Debtor’s federal tax identification number are 3693. The Debtor’s mailing address for
purposes of this Chapter 11 Case is 1 Tower Place, Suite 400, South San Francisco, CA 94080.
2
 Capitalized terms used but not defined herein have the meanings given to such terms in the Motion or Bidding
Procedures (as defined below), as applicable.


\\NY - 750729/000007 - 9784931 v1521
                       Case 19-10844-BLS         Doc 114-2      Filed 04/30/19    Page 3 of 44




February 29, 2012; and the Court having found this matter is a core proceeding pursuant to 28

U.S.C. § 157(b)(2) and the Court may enter an order consistent with Article III of the United

States Constitution; and the Court having found that venue of this proceeding and the Motion in

this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and the Court having considered

the statements of counsel, the First Day Declaration, any objections raised, and the evidence

presented at the Bidding Procedures Hearing; and it appearing that the relief requested in the

Motion is reasonable and in the best interests of the Debtor’s bankruptcy estate, its creditors and

other parties in interest; and after due deliberation and sufficient cause appearing therefor;

             IT IS HEREBY FOUND AND DETERMINED THAT:

             A.            The Debtor has articulated good and sufficient reasons for, and the best interests

of its estate, creditors, and other parties in interest will be served by the Court granting the relief

requested in the Motion to be approved pursuant to this Bidding Procedures Order.

             B.            Under the circumstances, and particularly in light of the extensive marketing done

by the Debtor and its advisors of the Purchased Assets prior to the date hereof, the Bidding

Procedures enable the Debtor to maximize the value of its assets for the benefit of all stakeholders

and constitute a reasonable, sufficient, adequate and proper means to provide potential competing

bidders with an opportunity to submit bids, and are reasonably calculated to enable the Debtor to

pursue higher or otherwise better offers for the Purchased Assets.

             C.            The Debtor’s option to accept a Stalking Horse Bid in the Debtor’s business

judgment (upon consultation with the DIP Lender and the Committee, if any) and, upon such

designation and after consultation with the DIP Lender and the Committee, seek Bankruptcy

Court approval of any Bid Protections on an emergency basis are reasonably calculated to enable

the Debtor to further maximize the value of its assets by providing the opportunity to set the floor



                                                            2
\\NY - 750729/000007 - 9784931 v1521
                       Case 19-10844-BLS          Doc 114-2      Filed 04/30/19      Page 4 of 44




for bids and contributing to a robust auction process, for the benefit of the Debtor’s estate,

creditors, and other parties in interest.

             D.            The Debtor’s estate will suffer harm if the relief requested in the Motion to be

approved by this Bidding Procedures Order is not granted.

             E.            The Debtor has articulated good and sufficient reasons for, and the best interests

of its estate and stakeholders will be served by, the Court scheduling or fixing dates pursuant to

this Bidding Procedures Order for the (i) Bid Deadline (as defined below), (ii) Sale Objection

Deadline (as defined below), (iii) Auction, (iv) Assignment Objection Deadline, and (v) Sale

Hearing.

             F.            The Sale Notice and Assignment and Rejection Notice are reasonably calculated to

provide the Sale Notice Parties, the other Contract Counterparties, and other interested parties

with proper notice of the (i) Bidding Procedures, (ii) Auction, (iii) Assignment and Rejection

Procedures (including with respect to Cure Costs and the Assignment Objection Deadline), (iv)

Sale Hearing, and (v) Sale.

             G.            The Motion and this Bidding Procedures Order comply with all applicable

provisions of the Bankruptcy Code, the Bankruptcy Rules, and the Local Rules of Bankruptcy

Practice and Procedure for the United States Bankruptcy Court for the District of Delaware (the

“Local Rules”).

             H.            Due, sufficient and adequate notice of the relief granted herein has been given to

all parties in interest.

             IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:

             1.            All formal and informal objections, if any, to the relief requested in the Motion that

have not been withdrawn, waived, or settled are overruled on the merits.



                                                             3
\\NY - 750729/000007 - 9784931 v1521
                       Case 19-10844-BLS         Doc 114-2    Filed 04/30/19    Page 5 of 44




             2.            The Bidding Procedures, which are attached hereto as Exhibit 1 and incorporated

herein by reference, are hereby approved in all respects and shall govern all bidders and bids,

including those that may be submitted by Qualified Bidders at the Auction.

             3.            Qualified Bidders seeking to submit bids for the Purchased Assets must do so in

accordance with the terms of the Bidding Procedures and this Bidding Procedures Order.

             4.            As set forth in the Bidding Procedures, the Debtor has the option, but is not

required to, designate a Stalking Horse Bidder in the Debtor’s business judgment (uponin

consultation with the DIP Lender and the Committee, if any) up to and including seven (7) days

prior to the Bid Deadline. Notwithstanding anything to the contrary in the Bidding Procedures or

this Bidding Procedures Order, if the Debtor designates a Stalking Horse Bidder, the Debtor shall

within one (1) day thereof, deliver to AP3-SF2 South, LLC (the “Landlord”) the required

adequate assurance of future performance information received from the Stalking Horse Bidder

under Section III of the Bidding Procedures, and the Landlord shall have until the Assignment

Objection Deadline to object to (i) the amount of cure proposed to be paid to the Landlord in

connection with the assumption and assignment of any unexpired lease entered into between the

Debtor and Landlord, if any, and (iii) the adequacy of the adequate assurance of future

performance provided by the Stalking Horse Bidder.

             5.            To the extent the Debtor designates a Stalking Horse Bidder, the Debtor shall

within twoone (21) daysday thereof file the Stalking Horse Bidder Notice and, upon consultation

with the DIP Lender and the Committee, seek Bankruptcy Court approval of any Bid Protections

on an emergency basis. The Stalking Horse Bidder Notice, if filed, shall also include a copy of the

Stalking Horse Bidder’s Qualified Bidder Purchase Agreement, in a form reasonably acceptable to

the DIP Lender in form and substance, which competing Qualified Bidders must then use as the



                                                          4
\\NY - 750729/000007 - 9784931 v1521
                       Case 19-10844-BLS         Doc 114-2     Filed 04/30/19     Page 6 of 44




basis to submit their Qualified Bids, and shall include modifications to the bidding and auction

procedures necessary to account for the Stalking Horse Bid.

             6.            Notwithstanding that it may contain terms and conditions which may be

inconsistent with the requirements for a Qualified Bid or other provisions of the Bidding

Procedures, but subject to any applicable consent rights of the DIP Lender, if the Debtor accepts

a Stalking Horse Bid, such Stalking Horse Bid shall be deemed to constitute a Qualified Bid and

such Stalking Horse Bidder shall be deemed to be a Qualified Bidder; provided, that the Debtor

may not accept any bid without consulting the DIP Lender and the Committee.

             7.            The deadline for all competing bidders to submit a Qualified Bid (other than a

Stalking Horse Bid) is May 29, 2019, at 4:00 p.m. (prevailing Eastern Time) (the “Bid

Deadline”), as further governed by the Bidding Procedures. Notwithstanding anything to the

contrary in the Bidding Procedures or this Bidding Procedures Order, with respect to each

Qualified Bid received by the Bid Deadline, the Debtor shall within one (1) day following the Bid

Deadline, deliver to the Landlord the required adequate assurance of future performance

information received by from each such Qualified Bidder under Section III of the Bidding

Procedures, and the Landlord shall have until the Auction Objection Deadline to

(i) object to the outcome of the Auction, (ii) the amount of any cure proposed to be paid to the

Landlord in connection with the assumption and assignment of any unexpired lease entered into

between the Debtor and Landlord, if any, and (iii) the adequacy of the adequate assurance of

future performance provided by any Qualified Bidder.

             8.            As further governed by the Bidding Procedures, if more than one Qualified Bid is

received by the Bid Deadline, the Debtor maywill hold the Auction on June 3, 2019, at 10:00 a.m.




                                                           5
\\NY - 750729/000007 - 9784931 v1521
                       Case 19-10844-BLS         Doc 114-2     Filed 04/30/19     Page 7 of 44




(prevailing Pacific Time) in accordance with the Bidding Procedures at the offices of Hogan

Lovells US LLP, 4085 Campbell Ave #100, Menlo Park, CA 94025.

             9.            Promptly following the conclusion of the Auction (and not later than one (1) days

thereafter), the Debtor shall promptly file with the Court the Supplement described in the Bidding

Procedures, but shall not be required to serve the same on any parties-in-interest in this Chapter

11 Case; provided, that the Debtor shall obtain the consent ofconsult with the DIP Lender and the

Committee prior to filing the Supplement, which consent shall not be unreasonably withheld.

             10.           If the Debtor receives only one (1) Bid that is a Qualified Bid (which may be a

Stalking Horse Bid, as applicable), the Debtor, in its business judgment upon consultation with

the DIP Lender and the Committee, shall (i) notify all Potential Bidders and the Bankruptcy Court

in writing that (a) the Auction is cancelled and (b) such Qualified Bid is the Successful Bid, and

(ii) seek authority at the Sale Hearing to consummate the Sale transactions with such Qualified

Bidder contemplated by its Qualified Bidder Purchase Agreement (or the Stalking Horse Bidder

Purchase Agreement, as applicable).

             11.           The CourtDebtor shall conductobtain entry of the Sale HearingOrder no later than

June 6, 2019, at 10 a.m. (prevailing Eastern Time), at which time the Court will consider approval

of the Sale to the Successful Bidder. Following the conclusion of the Auction, with the consent

of the Successful Bidder and subject to the Milestones (as defined in the interim and final orders,

as applicable, authorizing the Debtor to obtain post-petition financing (the “DIP Order”)), or as

otherwise directedapproved by the Bankruptcy Court, the Sale Hearing may be adjourned or

rescheduled without notice by an announcement of the adjourned date at the Sale Hearing or by

filing a notice on the docket for this Chapter 11 Case. At the Sale Hearing, the Debtor shall

present the Successful Bid to the Bankruptcy Court for approval.



                                                           6
\\NY - 750729/000007 - 9784931 v1521
                       Case 19-10844-BLS           Doc 114-2      Filed 04/30/19      Page 8 of 44




             12.           The Debtor is hereby authorized to conduct the Sale without the necessity of

complying with any state or local transfer laws or requirements.

             13.           The Sale Notice and Assignment and Rejection Notice substantially in the forms

attached hereto as Exhibit 2 and Exhibit 3, respectively, to this Bidding Procedures Order, are

approved in all respects. No other or further notice of the Bidding Procedures, Assignment and

Rejection Procedures, the Sale Hearing, relevant objection or other deadlines, or the Sale is

required.

             14.           To be considered, any objection to the Sale for all issues other than the outcome of

the Auction must (a) comply with the Bankruptcy Rules and the Local Rules, (b) be made in

writing and filed with the Court, and (c) be filed on or before May 30, 2019, at 4:005:00 p.m.

(prevailing Eastern Time) (the “Sale Objection Deadline”). Any objections to the outcome of the

Auction must (a) comply with the Bankruptcy Rules and the Local Rules, (b) be made in writing

and filed with the Court, and (c) be filed on or before June 5, 2019, at 12:00 p.m. (prevailing

Eastern Time) (the “Auction Objection Deadline”).

             15.            The failure of any objecting person or entity to timely file an objection prior to the

Sale Objection Deadline shall be a bar to the assertion at the Sale Hearing or thereafter of any

objection to the relief requested by the Debtor, or the consummation and performance of the Sale

of the Purchased Assets to the Successful Bidder, including the transfer of the Purchased Assets

free and clear of all liens, claims, interests and other encumbrances (with the same to attach to the

cash proceeds of the Sale to the same extent and with the same order of priority, validity, force

and effect which they previously had against the Purchased Assets, subject to the rights and

defenses of the Debtor and the Debtor’s estate with respect thereto), and the Debtor’s assumption

and assignment of the Transferred Contracts to the Successful Bidder; provided, however, any



                                                              7
\\NY - 750729/000007 - 9784931 v1521
                       Case 19-10844-BLS         Doc 114-2      Filed 04/30/19    Page 9 of 44




party in interest may raise an objection at the Sale Hearing solely with respect to the outcome of

the Auction on or before the Auction Objection Deadline.

             16.           No Qualified Bidder or any other person or entity, other than a potential Stalking

Horse Bidder, if any, shall be entitled to any expense reimbursement, break-up fee, termination or

other similar fee or payment in connection with the Sale.

             17.           The Assignment and Rejection Procedures, as described in the Motion, are hereby

approved in all respects. The failure to specifically include or reference any particular provision of

the Assignment and Rejection Procedures in this Bidding Procedures Order shall not diminish or

impair the effectiveness of such provision, it being the intent of the Court that the Assignment and

Rejection Procedures be authorized and approved in their entirety.

             18.           As further governed by the Assignment and Rejection Procedures, the Assignment

Objection Deadline is May 30, 2019, at 4:005:00 p.m. (prevailing Eastern Time). If a timely

objection is filed and cannot be resolved consensually, such objection will be resolved at a hearing

to be held on June 6, 2019, or on such other date prior to or after the Sale Hearing as the Court

may designate. Any Contract Counterparty that fails to file an Assignment Objection by the

Assignment Objection Deadline in accordance with the Assignment and Rejection Procedures (i)

shall be deemed to have forever waived and released any right to assert an Assignment Objection,

(ii) to have consented to the assumption and assignment, or assignment, as the case may be, of

their Transferred Contract without the necessity of obtaining any further order of the Bankruptcy

Court, and (iii) shall be forever barred and estopped from (a) objecting to the Cure Amount set

forth on the Cure Schedule with respect to the Transferred Contract, (b) seeking additional

amounts arising under the Transferred Contract prior to the closing from the Debtor or Successful




                                                            8
\\NY - 750729/000007 - 9784931 v1521
                     Case 19-10844-BLS         Doc 114-2     Filed 04/30/19   Page 10 of 44




Bidder, and (c) objecting to the assumption and assignment, or assignment, as the case may be, of

its Transferred Contract to the Successful Bidder.

             19.           Notwithstanding anything to the contrary contained herein or in the Bidding

Procedures, (a) nothing herein or in the Bidding Procedures shall modify the terms and conditions

of the DIP Order in connection with any sales of any assets of the Debtor, and (b) the following

shall require the prior written consent of the DIP Lender: (i) the Debtor’s acceptance of any bid

(including a Stalking Horse Bid or Qualified Bid) that does not provide for the payment in full in

cash of all DIP Obligations and Prepetition Loan Obligations (each as defined in the DIP Order) at

the closing thereof, (ii) the Debtor’s agreement to provide any expense reimbursement, break-up

fee, termination or other similar fee or payment on account of any bid that does not provide for

the payment in full in cash of all DIP Obligations and Prepetition Loan Obligations at the closing

thereof, (iii) any modification to the definition of Qualified Bid or any waiver of or modification to

the requirements for qualifying to submit a Qualified Bid, and (iv) any modification of the Bidding

Procedures with respect to any of the foregoing. Notwithstanding anything to the contrary

contained herein, no deadlines contained in the Bidding Procedures may be extended or modified

without the prior written consent of the DIP Lender. Nothing herein shall amend or modify any

provisions, terms, or conditions of the DIP Order or DIP Loan Documents (as defined in the DIP

Order), and, without limiting the foregoing, the rights of the DIP Lender and the Prepetition

Lender in connection with any sales of the Debtor’s assets, including credit bidding rights, are

incorporated herein by reference. If the DIP Lender submits a bid for all or any portion of the

Purchased Assets, the DIP Lender shall waive any consultation rights it has with the Debtor under

the Bidding Procedures or this Bidding Procedures Order with respect to such Purchased Assets

unless andand shall no longer be a Notice Party until the DIP Lender revokes such bid. The



                                                         9
\\NY - 750729/000007 - 9784931 v1521
                     Case 19-10844-BLS          Doc 114-2     Filed 04/30/19   Page 11 of 44




Debtor shall obtain the prior written consent of the DIP Lender prior to the Debtor’s acceptance

of any bid (including a Stalking Horse Bid, Qualified Bid, Successful Bid or Back-Up Bid) that

provides for less than $30 million of cash proceeds at the closing thereof; provided, however, that

notwithstanding anything herein to the contrary, the Committee shall have the right at any time,

including during the Auction, to seek the Court’s intervention to the extent that the DIP Lender’s

exercise or threatened exercise of such consent is being utilized by the DIP Lender to prevent the

Debtor from accepting a bid that the Committee believes to be “higher and better” (and the rights

of all parties to oppose such relief are fully reserved).

             20.           Notwithstanding the possible applicability of Bankruptcy Rules 6004(h) or

6006(d), the terms and conditions of this Bidding Procedures Order shall be immediately effective

and enforceable upon its entry.                Notwithstanding anything to the contrary in the Bidding

Procedures or this Bidding Procedures Order, the Landlord shall have until the Auction Objection

Deadline to object to the applicability of Bankruptcy Rules 6004(h) or 6006(d) to the Sale Order.

             21.           The Debtor is authorized and empowered to take such steps, expend such sums of

money and do such other things as may be necessary to implement and effectuate the terms and

requirements established and relief granted in this Bidding Procedures Order.

             22.           To the extent of any inconsistences between the Bidding Procedures and this

Bidding Procedures Order, this Bidding Procedures Order shall govern.

             23.           The Court shall retain jurisdiction over any matter or dispute arising from or

relating to the Bidding Procedures or this Bidding Procedures Order.



Dated: ____, 2019
Wilmington, Delaware




                                                         10
\\NY - 750729/000007 - 9784931 v1521
                     Case 19-10844-BLS   Doc 114-2    Filed 04/30/19   Page 12 of 44




                                         UNITED STATES BANKRUPTCY JUDGE




                                                 11
\\NY - 750729/000007 - 9784931 v1521
                     Case 19-10844-BLS   Doc 114-2   Filed 04/30/19   Page 13 of 44




                                             EXHIBIT 1

                                         Bidding Procedures




\\NY - 750729/000007 - 9784931 v1521
                     Case 19-10844-BLS      Doc 114-2        Filed 04/30/19        Page 14 of 44




                                         BIDDING PROCEDURES

        The following procedures (collectively, the “Bidding Procedures”) shall govern the
proposed sale (the “Sale”) of all or substantially all of the Debtor’s assets (collectively, the
“Purchased Assets”)1 and the assumption of certain of the Debtor’s liabilities (collectively, the
“Assumed Liabilities”) of Achaogen, Inc. (the “Debtor”) in Case No. 19-10844 (BLS) (the
“Chapter 11 Case”) pending in the United States Bankruptcy Court for the District of Delaware
(the “Bankruptcy Court”). The Purchased Assets and Assumed Liabilities will be set forth in a
form asset purchase agreement (the “Form Purchase Agreement”), or if the Debtor designates a
Stalking Horse Bidder (as defined below) upon consultation with the DIP Lender (and the official
committee, if any of unsecured creditors (the “Committee”), and with Bankruptcy Court
approval, the asset purchase agreement of such Stalking Horse Bidder (the “Stalking Horse
Bidder Purchase Agreement”), and made available to Potential Bidders (as defined below) as set
forth herein.

        These Bidding Procedures have been approved and authorized by an order of the
Bankruptcy Court, dated April 30, 2019 (Dkt.Docket No. __) (the “Bidding Procedures Order”),
upon the motion of the Debtor dated April 15, 2019 (Docket No. __30) (the “Sale Motion”),
which Bidding Procedures Order, among other things, (i) approved these Bidding Procedures; (ii)
approved various forms and the manner of notice of respective dates, times, and places in
connection therewith; (iii) scheduled the Auction (as defined below); (iv) scheduled the Sale
Hearing (as defined below) and the objection deadline to the Sale; and (v) approved procedures
for the assumption and assignment or rejection of designated executory contracts, including
related objection deadlines and the bar date for submitting a rejection damages claim; and
(vi) approved procedures for the rejection of designated executory contracts, including the bar
date for submitting a rejection damages claim. In the event of a conflict between the terms of
these Bidding Procedures and the terms of the Bidding Procedures Order, the terms of the
Bidding Procedures Order shall control.

        To receive copies of the (i) Sale Motion, all other exhibits to the Sale Motion, and/or a
confidentiality agreement to become a Potential Bidder (as defined below), or (ii) after a
confidentiality agreement has been executed and delivered to the Notice Parties (as defined
below), a copy of the Form Purchase Agreement, or if a Stalking Horse Bidder is designated, the
Stalking Horse Bidder Purchase Agreement, kindly submit a request in writing (email and
facsimile requests are acceptable) to (a) the Debtor’s counsel: Hogan Lovells US LLP, 1999
Avenue of the Stars, Suite 1400, Los Angeles, California 90067, Attn: Richard L. Wynne and
Erin N. Brady (Telephone: (310) 785-4600; email: richard.wynne@hoganlovells.com and
erin.brady@hoganlovells.com) or Hogan Lovells US LLP, 875 Third Avenue, New York, New
York 10022, Attn: Christopher R. Bryant and John D. Beck (Telephone: (212) 918-3000; email:
chris.bryant@hoganlovells.com and john.beck@hoganlovells.com) or Morris, Nichols, Arsht &
Tunnell LLP, 1201 North Market Street, P.O. Box 1347, Wilmington, Delaware 19899, Attn:




1
  All capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the Bidding
Procedures Order and any exhibits thereto, and, if not defined therein, in the Sale Motion and any exhibits thereto.
\NY - 039490/000011 - 2513891 v6


   \NY - 044454/000006 - 4807788 v9
\\NY - 700999/000525 - 9784929 v1828
                     Case 19-10844-BLS        Doc 114-2        Filed 04/30/19     Page 15 of 44




Derek C. Abbott and Andrew R. Remming (Telephone: (302) 658-9200; email:
dabbott@mnat.com and aremming@mnat.com) and/or (b) the Debtor’s financial advisor: Cassel
Salpeter & Co., LLC, 801 Brickell Avenue, Suite 1900, Miami, FL 33131, Attn: James S. Cassel
and Philip Cassel, (Telephone: (305) 438-7700; email: jcassel@cs-ib.com and pcassel@cs-
ib.com).    Additionally, the Sale Motion and the exhibits thereto are available at
www.kccllc.net/achaogen.

                                                     Key Dates

        These Bidding Procedures provide interested parties with the opportunity to qualify for
and participate in the Auction to be conducted by the Debtor and to submit competing bids for the
Assets. The Debtor shall assist interested parties in conducting their respective due diligence
investigations and shall accept Bids until May 29, 2019 at 4:00 p.m. (prevailing Eastern Time).

             The key dates for the sale process are as follows:2

No later than fifteen (15)   Deadline for Potential Bidders to request Debtor put them in
days before the Bid Deadline touch with parties that have expressed an interest in financing a
                             transaction involving the Debtor’s assets.
May 22, 2019 at 4:00 p.m.              Deadline for Debtor to designate a Stalking Horse Bidder (if
(prevailing Eastern Time)              any), file Stalking Horse Purchase Agreement and seek
                                       Bankruptcy Court approval of Bid Protections for a Stalking
                                       Horse Bidder.
May 22, 2019 at 4:00 p.m.              Deadline to file form of Sale Order.
(prevailing Eastern Time)
May 29, 2019 at 4:00 p.m.              Bid Deadline – Due Date for Bids and Good Faith Deposits.
(prevailing Eastern Time)
May 30, 2019 at 5:00 p.m.              Assignment Objection Deadline.
(prevailing Eastern Time)
May 30, 2019 at 5:00 p.m.              Sale Objection Deadline (for all objections other than the
(prevailing Eastern Time)              outcome of the Auction).
May 31, 2019 at 4:00 p.m.              Debtor to determine which Bids are Qualified Bids and notify
(prevailing Eastern Time)              each Potential Bidder in writing whether such Potential Bidder is
                                       a Qualified Bidder.
On or before June 2, 2019 at Debtor to send to each Qualified Bidder a schedule setting forth
4:00    p.m.     (prevailing (i) the highest or otherwise best fully binding offer for all or
Eastern Time)                substantially all of the Purchased Assets; and/or (ii) the highest
                             or otherwise best fully binding offer(s) for all or any portion or
                             combination of the Purchased Assets.



2
    These dates are subject to extension or adjournment as provided for herein.

                                                           2
\\NY - 700999/000525 - 9784929 v1828
                     Case 19-10844-BLS       Doc 114-2     Filed 04/30/19    Page 16 of 44




June 3, 2019 at 10:00 a.m.             Auction (if necessary), which will be held at the offices of
(prevailing Pacific Time)              Hogan Lovells US, LLP, 4085 Campbell Ave #100, Menlo
                                       Park, CA 94025.
June 4, 2019 at 4:00 p.m.              Deadline for Debtor to file supplement informing Bankruptcy
                                       Court of the results of the Auction.
(prevailing Eastern Time)
June 5, 2019 at 12:00 p.m.             Auction Objection Deadline (for all objections with respect to
(prevailing Eastern Time)              the outcome of the Auction).
June 6, 2019                           Proposed Sale Hearing Date.
June 21, 2019                          Deadline to Closing Proposed Sale Transaction.


I.           Due Diligence

        The Debtor will afford interested parties that have or put in place an executed, unexpired
confidentiality agreement in form and substance acceptable to the Debtor and, at the Debtor’s
request, financial information that demonstrates such party’s ability to submit a bid that complies
with the requirements herein and the Bidding Procedures Order (each, a “Potential Bidder”), the
opportunity to conduct reasonable due diligence, subject to parameters and restrictions that the
Debtor deems appropriate upon consultation with the DIP Lender and the Committee. The due
diligence period shall extend through and include the Bid Deadline. Further, any such Potential
Bidders who would like to be connected with potential financing sources shall inform the Debtor
of such interest no later than fifteen (15) days before the Bid Deadline.

        Neither the Debtor nor its advisors shall be obligated to furnish any information of any
kind whatsoever relating to the Debtor’s assets or liabilities, the Debtor’s contracts, or the Debtor
to any person or entity (i) that is not a Potential Bidder or Qualified Bidder (as defined below), (ii)
that is not in compliance with the requirements set forth herein and in the Bidding Procedures
Order or (iii) after the Bid Deadline (as defined below).

        To the extent these Bidding Procedures require the Debtor to consult with the DIP Lender
and/or the Committee in connection with making a determination or taking an action, or in
connection with any other matter related to the Bidding Procedures or the Auction, the Debtor
shall do so in a regular and timely manner prior to making such determination or taking such
action.

II.          Bid Deadline

       All Potential Bidders must deliver bids for the Purchased Assets (each a “Bid”), so as to
be received on or before 4:00 p.m. (prevailing Eastern Time), on May 29, 2019 (the “Bid
Deadline”), to the Debtor’s financial advisor: Cassel Salpeter & Co., LLC, 801 Brickell Avenue,
Suite 1900, Miami, FL 33131, Attn: James S. Cassel and Philip Cassel, email: jcassel@cs-ib.com,
pcassel@cs-ib.com, with copies provided contemporaneously to (i) counsel to the Debtor: Hogan
Lovells US LLP, 1999 Avenue of the Stars, Suite 1400, Los Angeles, California 90067, Attn:
Richard L. Wynne and Erin N. Brady (Telephone: (310) 785-4600; email:
                                                       3
\\NY - 700999/000525 - 9784929 v1828
                     Case 19-10844-BLS   Doc 114-2   Filed 04/30/19     Page 17 of 44




richard.wynne@hoganlovells.com and erin.brady@hoganlovells.com) or Hogan Lovells US LLP,
875 Third Avenue, New York, New York 10022, Attn: Christopher R. Bryant and John D. Beck
(Telephone:        (212)      918-3000;      email:       chris.bryant@hoganlovells.com       and
john.beck@hoganlovells.com); and Morris, Nichols, Arsht & Tunnell LLP, 1201 North Market
Street, P.O. Box 1347, Wilmington, Delaware 19899, Attn: Derek C. Abbott and Andrew R.
Remming (Telephone: (302) 658-9200; email: dabbott@mnat.com and aremming@mnat.com);
(ii) counsel to Silicon Valley Bank, N.A., in its capacity as a prepetition lender and DIP lender,
under the Debtor’s debtor-in-possession financing facility, Morrison & Foerster LLP, 200
Clarendon St., Boston, MA 02116, Attn: Alexander Rheaume (Telephone (617) 648-4770, email:
arheaume@mofo.com) and Morrison & Foerster LLP, 250 West 55th St., New York, NY 10019,
Attn: Todd M. Goren and/or Benjamin W. Butterfield (Telephone: (212) 468-8000, email:
bbutterfield@mofo.com and/or tgoren@mofo.com); and (iii) counsel to the Committee: Akin
Gump Strauss Hauer & Feld LLP, One Bryant Park, New York, New York 10024, Attn: Arik
Preis and Allison Miller (Telephone: (212) 872-1000; email: apreis@akingump.com and
amiller@akingump.com) (collectively, the “Notice Parties”).

III.         Qualified Bidder Requirement

         In order to qualify to submitas a Qualified Bid (as defined below)Bidder and participate in
the Auction, each Potential Bidder must: (iunless waived by the Debtor in consultation with the
DIP Lender and the Committee) deliver to the Notice Parties the most current audited (if
available) and the latest unaudited financial statements and/or such other financial information
evidencing the Potential Bidder’s ability to (a) close the Sale within the time period prescribed in
the Bidding Procedures Order and Form Purchase Agreement and (b) provide adequate assurance
of future performance to counterparties to Transferred Contracts to be assumed and assigned to
the Potential Bidder. In addition, unless waived by the Debtor in consultation with the DIP
Lender and the Committee, if the Potential Bidder is an entity formed in whole or part for the
purpose of acquiring all or part of the Purchased Assets, the Potential Bidder must deliver to the
Notice Parties current audited (if available) and the latest unaudited financial statements and/or
such other relevant financial information as may be requested by the Debtor of each equity holder
of such Potential Bidder, which equity holders must also guarantee the obligations of such
Potential Bidder on terms reasonably acceptable to the Debtor, evidencing the Potential Bidder’s
ability to (xi) close the Sale within the time period prescribed in the Bidding Procedures Order
and Form Purchase Agreement (or Stalking Horse Bidder Purchase Agreement, as applicable) and
(yii) provide adequate assurance of future performance to counterparties to Transferred Contracts
to be assumed and assigned to the Potential Bidder.

       The Debtor, uponin consultation with the DIP Lender and the Committee, shall determine
whether a Potential Bidder has complied with the foregoing requirements and hasis qualified to
submit a Qualified Bid and participate in the Auction (each such Potential Bidder, a “Qualified
Bidder”), and the Debtor shall provide prompt written notice of such determination to anyeach
such Potential Bidder; provided, that, the Debtor may waive any of the foregoing requirements in
the Debtor’s reasonable discretion uponin consultation with the DIP Lender and the Committee;
provided, further, if the DIP Lender submits a bid for all or any portion of the Purchased Assets,
the DIP Lender shall waive any consultation rights it has with the Debtor under these Bidding


                                                 4
\\NY - 700999/000525 - 9784929 v1828
                     Case 19-10844-BLS          Doc 114-2      Filed 04/30/19    Page 18 of 44




Procedures or the Bidding Procedures Order with respect to such Purchased Assets unless andand
shall no longer be a Notice Party until the DIP Lender revokes such bid.

        The Debtor may request additional information from a Potential Bidder or Qualified
Bidder at any time prior to the Sale closing in order to evaluate such bidder’s ability to bid at the
Auction over and above its initial offer in its Qualified Bid, consummate the Sale, and fulfill its
obligations in connection therewith. Each Potential Bidder or Qualified Bidder shall be obligated
to provide such additional information within two (2) Business Days of receiving such requests as
a condition to participating further in the Auction and Sale processes; provided, however, that
additional information requests made by the Debtor during the Auction in connection with a
Qualified Bidder’s ability to continue to bid at the Auction over and above its initial offer in its
Qualified Bid shall, in the Debtor’s reasonable discretion uponin consultation with the DIP Lender
and the Committee, be satisfied prior to such Qualified Bidder submitting any further bids at the
Auction. The failure to comply with such requests shall disqualify such Potential Bidder or
Qualified Bidder.

        For purposes of these Bidding Procedures, the Stalking Horse Bid, if any, shall be deemed
to constitute a Qualified Bid and the Stalking Horse Bidder, if any, shall be deemed to be a
Qualified Bidder, as applicable. Notwithstanding anything to the contrary contained herein, but
subject to any applicable consent rights of the DIP Lender, the Debtor shall be permitted, so long
as a bid is otherwise a Qualified Bid, to select any such bid as a Stalking Horse Bid, upon
consultation with the DIP Lender and the Committee, and upon notice and a hearing as set forth
in the order approving these Bidding Procedures.

IV.          Requirements of a Qualified Bid

             A “Qualified Bid” shall mean a bid submitted by a Qualified Bidder that:

                  A. Is made in writing;

                  B. Is submitted prior to the Bid Deadline;

                  C. Designates which of the Purchased Assets the Qualified Bidder proposes to
                     purchase; provided, however, that in the event that the Debtor receives one or more
                     Qualified Bids for less than all of the Purchased Assets, the Debtor, in consultation
                     with the DIP Lender and the Committee, may request that Qualified Bidders
                     provide a purchase price allocation for those Purchased Assets they have
                     designated.

                  D. Designates which of the Assumed Liabilities the Qualified Bidder proposes to
                     assume;

                  E.      Designates which of the Transferred Contracts the Qualified Bidder proposes to
                         have assumed and assigned to it and which Transferred Contracts it wishes the
                         Debtor to reject, if it is the Successful Bidder (as defined below), or the Debtor’s
                         rights and interests therein sold and transferred, as the case may be;


                                                           5
\\NY - 700999/000525 - 9784929 v1828
                       Case 19-10844-BLS           Doc 114-2      Filed 04/30/19    Page 19 of 44




                  F. Includes a binding, definitive and fully executed asset purchase agreement which (a)
                     shall be in form and substance substantially similar tobased off the Form Purchase
                     Agreement or Stalking Horse Bidder Purchase Agreement, as applicable, and
                     marked to reflect only those changes required as a condition of such Qualified
                     Bidder’s to closing the Sale, (b) shall not contain any provisions entitling such
                     Qualified Bidder to any break-up fee, expense reimbursement or other bid
                     protections of any kind, and (c) waives the right to pursue a substantial contribution
                     claim under 11 U.S.C. § 503 related in any way to the submission of the bid or
                     participation in any auction, and (d) otherwise contains terms and conditions that
                     are more favorable to the Debtor than those set forth in the Form Purchase
                     Agreement or Stalking Horse Bidder Purchase Agreement, as applicable. An asset
                     purchase agreement, together with its schedules and exhibits, submitted in
                     accordance with these Bidding Procedures, shall be referred to herein as a
                     “Qualified Bidder Purchase Agreement”.

                  G. To the extent a bid is for assets that are subject to a Stalking Horse Bid (if any),
                     the value of the purchase price included in such bid, in the reasonable view of the
                     Debtor in consultation with the DIP Lender and the Committee, must equal at least
                     the value of the purchase price set forth in such Stalking Horse Bid plus the amount
                     of the Bid Protections provided to such Stalking Horse Bidder, as set forth in the
                     Stalking Horse Bidder Notice describing such Stalking Horse Bid, plus the Overbid
                     Amount (as defined below);

                  H. Provides that the purchase price shall be paid in full in cash and/or non-cash
                     consideration at the closing of the Sale; provided, however, that the value for
                     suchof any non-cash consideration shall be determined by the Debtor uponin
                     consultation with the DIP Lender and the Committee;

                  I.      Provides a good faith cash deposit (the “Good Faith Deposit”) equal to 10% of the
                         value of the Qualified Bidder’s total proposed purchasebid price. The Good Faith
                         Deposit shall be paid by wire transfer to a segregated account at US Bank, National
                         Association as escrow agent, or such other escrow agent to be designated by the
                         Debtor, pursuant to instructions to be provided upon request by a Qualified Bidder.
                         The Debtor reserves the right to increase, decrease or waive the Good Faith
                         Deposit for one or more Qualified Bidders uponin consultation with the DIP Lender
                         and the Committee. Such Qualified Bidder’s Qualified Bidder Purchase Agreement
                         shall provide that the Good Faith Deposit shall be forfeited to the Debtor in the
                         event of a breach thereof (after giving effect to any applicable notice and cure
                         periods) by such Qualified Bidder;

                  J.       Provides that such bid shall be open and irrevocable until the earlier of:

                                1. such bid being determined by the Debtor not to be a Qualified Bid;

                                2. if such bid is not chosen by the Debtor at the Auction to be the Successful
                                   Bid or Back-Up Bid (as each such term is defined below), the date of entry

                                                              6
\\NY - 700999/000525 - 9784929 v1828
                     Case 19-10844-BLS                 Doc 114-2     Filed 04/30/19    Page 20 of 44




                                       by the Bankruptcy Court of an order approving the Sale to another Qualified
                                       Bidder;

                                3. if such bid is chosen by the Debtor to be the Successful Bid, the date which
                                   is the earlier to occur of: (i) the closing of the Sale to such Successful
                                   Bidder, and (ii) five (5) Business Days following the date the order
                                   approving the Sale to the Successful Bidder shall have become a final, non-
                                   appealable order (“Final Order”);

                                4. if such bid is chosen by the Debtor to be the Back-Up Bid, the date which is
                                   the earlier to occur of: (i) the date of closing on the Sale to the Successful
                                   Bidder, and (ii) twenty-five (25) Business Days following the date the order
                                   approving the Sale to the Successful Bidder shall have become a Final Order;
                                   provided, that if the Successful Bidder shall fail to close on its purchase of
                                   the Purchased Assets during the period set forth above, (x) the Back-Up Bid
                                   shall continue to remain open and irrevocable, (y) the Back-Up Bidder shall
                                   be deemed to be the Successful Bidder, and (z) it shall close on the Sale
                                   within ten (10) Business Days of becoming the Successful Bidder;

                  K. (i) Includes an acknowledgement and representation that the Qualified Bidder has
                     had an opportunity to conduct all due diligence regarding the Debtor’s assets prior
                     to submitting its bid and that it has relied solely upon its own independent review,
                     investigation and/or inspection of any documents and/or assets in making its bid,
                     and (ii) confirms the Qualified Bidder’s completion of all due diligence required by
                     such Qualified Bidder in connection with the Sale and does not include any due
                     diligence contingencies;

                  L.      Does not contain any financing contingencies or any other contingencies or
                         termination rights not set forth in the Form Purchase Agreement or Stalking Horse
                         Bidder Purchase Agreement, as applicable;

                  M. Provides evidence of authorization and approval from such Qualified Bidder’s
                    board of directors (or comparable governing body) evidencing the authority of the
                    Qualified Bidder to make a binding and irrevocable Qualified Bid and to
                    consummate the Sale if such Qualified Bidder is the Successful Bidder or Back-Up
                    Bidder, as such bid may be improved prior to or at the Auction;

                  N. Confirms that the Sale will be completed in accordance with the timing set forth in
                     the Bidding Procedures Order;

                  O. If the Qualified Bidder was formed in whole or part for the purpose of acquiring all
                     or part of the Purchased Assets, provides evidence which is reasonably satisfactory
                     to the Debtor, from each of the equity holders of such Qualified Bidder
                     demonstrating that such Qualified Bidder has, or will have access to, the financial
                     resources needed to consummate the Sale if it becomes the Successful Bidder, and
                     that the use of such resources to consummate the Sale has been authorized and
                     approved by such entity’s board of directors (or comparable governing body);
                                                                 7
\\NY - 700999/000525 - 9784929 v1828
                     Case 19-10844-BLS       Doc 114-2      Filed 04/30/19      Page 21 of 44




                  P. Certifies that the Qualified Bidder has not, and is not, engaged in any collusion with
                     respect to its bid or the Sale; except that the Debtor may facilitate a submission of a
                     Qualified Bid by one or more unrelated Qualified Bidders;

                  Q. Is not conditioned on the receipt of any third party approvals or consents (excluding
                     required Bankruptcy Court approval and required governmental, licensing or
                     regulatory approval or consent, if any) other than third party approvals or consents
                     that are deemed reasonable, as determined by the Debtor uponin consultation with
                     the DIP Lender and the Committee; and

                  R. Sets forth the representatives that are authorized to appear and act on behalf of
                     such Qualified Bidder in connection with the proposed transaction and the Auction.

        All Qualified Bids will be considered by the Debtor; (in consultation with the DIP Lender
and the Committee). Any bids other than Qualified Bids will not be considered. The Debtor may,
in accordance with its fiduciary duties to the estate, may evaluate bids on numerous grounds,
including, but not limited to, any delay, additional risks (including closing risks) and added costs
to the Debtor. For the avoidance of doubt, the presence of any governmental, licensing,
regulatory or other approvals or consents in a bid or other contingencies, and the anticipated
timing or likelihood of obtaining such approvals or consents or resolving such contingencies, may
be grounds for the Debtor to determine that such bid (i) is not a Qualified Bid or (ii) is not higher
or otherwise better than any other Qualified Bid.

        Additionally, notwithstanding the foregoing, but subject to any applicable consent rights of
the DIP Lender, the Debtor (in consultation with the DIP Lender and the Committee) reserves its
rights to waive any of the aforementioned requirements and consider any Potential Bidder to be a
Qualified Bidder upon consultation with the DIP Lender.

V.           Receipt of Qualified Bids

         If the Debtor receives only one (1) Bid that is a Qualified Bid for all the assets, the
Debtor, in its business judgment uponin consultation with the DIP Lender and the Committee,
shall (i) notify all Potential Bidders and the Bankruptcy Court in writing that (a) the Auction is
cancelled and (b) such Qualified Bid is the Successful Bid, and (ii) seek authority at the Sale
Hearing to consummate the Sale transactions with such Qualified Bidder contemplated by its
Qualified Bidder Purchase Agreement.

       If the Debtor receives two (2) or more Qualified Bids for the same group of assets, the
Debtor will conduct an auction (the “Auction”).

VI.          Stalking Horse and Bid Protections

       The Debtor is authorized, but not obligated, pursuant to the Bidding Procedures Order, to
designate a Qualified Bidder as a stalking horse bidder (the “Stalking Horse Bidder”) in the
Debtor’s business judgment (uponin consultation with the DIP Lender and the official Committee
of unsecured creditors (the “Committee”), if any) up to and including seven (7) days prior to the
                                                8
\\NY - 700999/000525 - 9784929 v1828
                     Case 19-10844-BLS            Doc 114-2      Filed 04/30/19     Page 22 of 44




Bid Deadline without the necessity of a further hearing or authorization of the Court. Any
Qualified Bid submitted by a Stalking Horse Bidder, a “Stalking Horse Bid”.

        The Debtor, upon the designation of a Stalking Horse Bidder, shall, in the Debtor’s
business judgment (uponin consultation with the DIP Lender and the Committee, if any), seek
Bankruptcy Court approval on an emergency basis to agree to (i) pay the Stalking Horse Bidder a
percentage of the purchase price set forth in its Qualified Bidder Purchase Agreement (but not as
such purchase price may be increased at the Auction) for the Purchased Assets as a break-up fee
(the “Break-up Fee”); and (ii) reimburse the Stalking Horse Bidder in a certain amount for its
actual and documented third-party fees and costs incurred in connection with its Qualified Bid
(the “Expense Reimbursement”, and together with the Break-up Fee, the “Bid Protections”), in
the event the Stalking Horse Bidder is not the Successful Bidder at the Auction, if the Debtor
determines in the exercise of its business judgment (uponin consultation with the DIP Lender and
the Committee) that granting the Bid Protections is in the best interests of the Debtor’s estate and
creditors. To the extent the Debtor designates a Stalking Horse Bidder in the Debtor’s business
judgment (uponin consultation with the DIP Lender and the Committee, if any), the Debtor shall
within twoone (21) daysday thereof file a notice of such determination with the Bankruptcy Court
(the “Stalking Horse Bidder Notice”) and seek Bankruptcy Court approval of any Bid Protections
on an emergency basis. The Stalking Horse Bidder Notice, if filed, shall also include a copy of the
Stalking Horse Bidder’s Qualified Bidder Purchase Agreement, which shall be reasonably
acceptable to the DIP Lender in form and substance. Competing Qualified Bidders must then use
the Stalking Horse Bidder’s Qualified Bidder Purchase Agreement as the basis to submit their
Qualified Bids, and shall include modifications to the bidding and auction procedures necessary to
account for the Stalking Horse Bid.

      VII.                 Auction Process

       The Auction, if any, will take place at the offices of Hogan Lovells US, LLP, 4085
Campbell Ave #100, Menlo Park, CA 94025, on June 3, 2019, commencing at 10:00 a.m.
(prevailing Pacific Time).

        If the Debtor proceeds with the Auction, the following rules and procedures shall apply
(subject to Article XII hereof):

             A.            Prior to the Auction, uponin consultation with the DIP Lender and the Committee,
                           the Debtor will select the highest or otherwise best Qualified Bid it has received to
                           serve as the opening bid at the Auction, which may be a Stalking Horse Bid (the
                           “Baseline Bid”);

             B.            As soon as practicable and no later than one (1) day prior to the commencement of
                           the Auction, the Debtor will provide all Qualified Bidders (including by email or
                           telefax) with a written notice identifying all of the Qualified Bidders and which
                           Qualified Bid has been chosen as the Baseline Bid. To the extent the Qualified
                           Bidder is not a Stalking Horse Bid, the Debtor will also provide to all Qualified
                           Bidders a copy of the purchase agreement of the highest and otherwise best bid
                           concurrently with delivery of the written notice;

                                                             9
\\NY - 700999/000525 - 9784929 v1828
                     Case 19-10844-BLS            Doc 114-2       Filed 04/30/19    Page 23 of 44




             C.            Only a Qualified Bidder, and its representatives and advisors, who has submitted a
                           Qualified Bid shall be eligible to attend and make any subsequent bids at the
                           Auction. Each Qualified Bidder must appear in person or through a duly
                           authorized representative who has the legal authority to bind the Qualified Bidder
                           at the Auction (and who must provide the Debtor with written evidence of such
                           authority prior to the Auction which is reasonably satisfactory to the Debtor), or
                           they shall not be entitled to attend or participate at the Auction;. All creditors of
                           the Debtor holding valid claims can attend the Auction; provided, however, any
                           such creditors will need to sign an NDA to attend the Auction and be a Qualified
                           Bidder to participate in the Auction;

             D.            All Qualified Bids shall be placed on the record at the Auction, which shall be
                           transcribed, videotaped or audiotaped in the reasonable discretion of the Debtor;

             E.            Each Qualified Bidder will have the right to make additional modifications or
                           improvements to its Qualified Bidder Purchase Agreement, that make its bid higher
                           or otherwise better, at any time, prior to, or during, the Auction which are
                           consistent with these Bidding Procedures and the Bidding Procedures Order;

             F.            Bidding shall commence at the Baseline Bid. The first overbid at the Auction (the
                           “Minimum Initial Overbid”) shall be in an amount not less than (i) the amount of
                           the Baseline Bid plus (ii) $500,000 (the “Overbid Amount”). Thereafter, a
                           Qualified Bidder may increase its Qualified Bid in any amount as long as each
                           subsequent bid (each, a “Subsequent Overbid”) exceeds the previous highest bid
                           by at least $250,000 of additional cash and/or non-cash consideration; provided,
                           however, that the value for such non-cash consideration shall be determined by the
                           Debtor uponin consultation with the DIP Lender and the Committee.

             G.            Each bid made by a Qualified Bidder at the Auction must continue to meet, satisfy
                           or comply with the requirements of a Qualified Bid, other than those applicable to
                           the submission of an initial Qualified Bid;

             H.            The Auction will continue with each Qualified Bidder submitting additional
                           Subsequent Overbids in each round of bidding, after being advised of the terms of
                           the then highest bid and the identity of the Qualified Bidder who made such bid, in
                           each round of bidding. Each Qualified Bidder must bid in each round or it shall be
                           disqualified from further bidding at the Auction;

             I.            The Auction will conclude when the Debtor determines, uponin consultation with
                           the DIP Lender and the Committee, that it has received the highest or otherwise
                           best offer from a Qualified Bidder (the “Successful Bid”); provided, however, the
                           Debtor shall obtain the prior written consent of the DIP Lender prior to the
                           Debtor’s acceptance of any bid (including a Stalking Horse Bid, Qualified Bid,
                           Successful Bid or Back-Up Bid (as defined herein)) that provides for less than $30
                           million of cash proceeds at the closing thereof; provided, further, however, that
                           notwithstanding the foregoing, the Committee shall have the right at any time,
                           including during the Auction, to seek the Court’s intervention to the extent that the
                                                             10
\\NY - 700999/000525 - 9784929 v1828
                     Case 19-10844-BLS            Doc 114-2       Filed 04/30/19     Page 24 of 44




                           DIP Lender’s exercise or threatened exercise of such consent is being utilized by
                           the DIP Lender to prevent the Debtor from accepting a bid that the Committee
                           believes to be “higher and better” (and the rights of all parties to oppose such relief
                           are fully reserved). The next highest or otherwise best Qualified Bid submitted at
                           the Auction, as determined by the Debtor uponin consultation with the DIP Lender
                           and the Committee, shall be the “Back-Up Bid”. The Qualified Bidder submitting
                           the Successful Bid shall be the “Successful Bidder” and the Qualified Bidder
                           submitting the Back-Up Bid shall be the “Back-Up Bidder”. In making these
                           decisions, the Debtor and, the DIP Lender and the Committee will consider,
                           without limitation, (i) the amount of the purchase price offered, (ii) the form of
                           consideration offered, (iii) the value of Assumed Liabilities and Transferred
                           Contracts the Qualified Bidder proposes to assume; (iv) the Qualified Bidder’s
                           ability to close the Sale at the amount of its last bid made at the Auction and the
                           timing thereof, (v) indicia of good faith on the part of the Qualified Bidder, (vi) the
                           terms and conditions of the Qualified Bidder Purchase Agreement, (vii) the
                           requirements as to the assumption and assignment of executory contracts, (viii) the
                           ability to provide adequate assurance of future performance to the counterparties
                           to executory contracts being assumed and assigned, and (ix) the net benefit to the
                           Debtor’s estate;

             J.            Prior to the conclusion of the Auction, the Debtor and the Successful Bidder shall
                           enter into a definitive agreement based upon the Successful Bidder’s Qualified
                           Bidder Purchase Agreement previously submitted by the Successful Bidder and
                           will make all related revisions to the proposed order approving the Sale to the
                           Successful Bidder, in each case to reflect the results of the Auction;

             K.            All Qualified Bids shall remain open and irrevocable for the time periods set forth
                           in Article IV(I) above;

             L.            Promptly following the conclusion of the Auction (and no later than one (1) days
                           thereafter), the Debtor will promptly file with the Bankruptcy Court a supplement
                           (the “Supplement”) that will inform the Bankruptcy Court of the results of the
                           Auction; provided, that the Debtor shall obtain the consent ofconsult with the DIP
                           Lender and the Committee prior to filing the Supplement, which consent shall not
                           be unreasonably withheld. The Supplement will identify, among other things, (i)
                           the Successful Bidder as the proposed purchaser of the Purchased Assets, (ii) the
                           amount and form of consideration to be paid by the Successful Bidder for the
                           Purchased Assets, (iii) the Assumed Liabilities to be assumed by the Successful
                           Bidder, if any, (iv) the Transferred Contracts to be assumed by the Debtor and
                           assigned to the Successful Bidder, or the Debtor’s rights and interests therein sold
                           and transferred to the Successful Bidder, as the case may be, in connection with
                           the Sale, and (v) the executory contracts designated by the Successful Bidder to be
                           rejected by the Debtor in connection with the Sale. The Supplement will also
                           include similar information relating to the Back-Up Bidder and the Back-Up Bid.
                           In addition, the Debtor will attach to the Supplement (ia) any revised proposed
                           order approving the Sale to the Successful Bidder, (iib) a copy of the Qualified

                                                             11
\\NY - 700999/000525 - 9784929 v1828
                     Case 19-10844-BLS            Doc 114-2        Filed 04/30/19    Page 25 of 44




                           BidderSuccessful Bidder’s Purchase Agreement entered into by the Debtor and the
                           Successful Bidder following the Auction, and (iiic) any additional information or
                           documentation relevant to the Successful Bid. The Debtor will file the Supplement
                           on the docket for the Chapter 11 Case as promptly as is reasonably practicable
                           prior to the Sale Hearing, but will not be required to serve the same on any parties-
                           in-interestparties in interest in the Chapter 11 Case;

             M.            If, after an order is entered by the Bankruptcy Court at the Sale Hearing approving
                           the Successful Bid, the Successful Bidder shall fail to close the Sale because of a
                           breach on the part of the Successful Bidder (after giving effect to any applicable
                           cure periods or waivers), (i) the Back-Up Bidder shall automatically, and without
                           the need for any action by the Debtor or the Bankruptcy Court, be deemed to be
                           the Successful Bidder, (ii) the Back-Up Bid shall be deemed to be the Successful
                           Bid, and (iii) the Debtor and Back-Up Bidder shall close the Sale within ten (10)
                           Business Days following the date the Back-Up Bidder becomes the Successful
                           Bidder, without the necessity of obtaining any further order of the Bankruptcy
                           Court3; and

             N.            The Debtor reserves the right, in its business judgment uponin consultation with
                           the DIP Lender and the Committee, to make one or more adjournments to, or
                           cancel, the Auction or these Bidding Procedures to, among other things: (i)
                           facilitate discussions between the Debtor, on the one hand, and one or more
                           Qualified Bidders, on the other hand, (ii) allow the Debtor and/or Qualified
                           Bidders to consider how they wish to proceed, (iii) give Qualified Bidders the
                           opportunity to provide the Debtor with such additional documentation or
                           information as the Debtor in its business judgment may require to determine such
                           Qualified Bidder’s ability to close the Sale, or (iv) facilitate higher or better bids.

VIII. Sale Hearing and Closing

        The hearing to approve the Sale (the “Sale Hearing”) shall take place in the courtroom of
the Honorable Judge Brendan Linehan Shannon in the United States Bankruptcy Court for the
District of Delaware no later than June 6, 2019, at 10:00 a.m. (prevailing Eastern Time).
Following the conclusion of the Auction, with the consent of the Successful Bidder (uponin
consultation with the DIP Lender and the Committee), or as otherwise directed by the Bankruptcy
Court, the Sale Hearing may be adjourned or rescheduled without notice by an announcement of
the adjourned date at the Sale Hearing or by filing a notice on the docket for the Chapter 11 Case.
At the Sale Hearing, the Debtor shall present the Successful Bid to the Bankruptcy Court for




3
  Note: To the extent the back-up bidder’s purchase agreement is materially different than the successful bidder’s
agreement, or the purchased assets included therein is different, a copy of the back-up bidder’s purchase agreement
will need to be filed with the court and parties in interest shall be afforded an opportunity to review/object to such
sale.

                                                              12
\\NY - 700999/000525 - 9784929 v1828
                     Case 19-10844-BLS            Doc 114-2        Filed 04/30/19    Page 26 of 44




approval. The closing on the Sale with the Successful Bidder shall occur not later than June
1321, 2019.

        To be considered, any objection to the Sale for all issues other than the outcome of the
Auction must (a) comply with the Bankruptcy Rules and the Local Rules, (b) be made in writing
and filed with the Court, and (c) be filed on or before May 30, 2019, at 5:00 p.m. (prevailing
Eastern Time) (the “Sale Objection Deadline”). Any objections to the outcome of the Auction
must (a) comply with the Bankruptcy Rules and the Local Rules, (b) be made in writing and filed
with the Court, and (c) be filed on or before June 5, 2019, at 12:00 p.m. (prevailing Eastern Time)
(the “Auction Objection Deadline”)

IX.          Assumption and Assignment Procedures for Executory Contracts

             A.            Attached as Exhibit 3 to the Bidding Procedures Order is the form of Notice of
                           (I) Debtor’s Intent to Assume and Assign Designated Executory Contracts,
                           (II) Cure Amounts Related to Designated Executory Contracts, and (III) Debtor’s
                           Intent to Reject Designated Executory Contracts (the “Assignment and Rejection
                           Notice”).

             B.            Attached as Exhibit A to the Assignment and Rejection Notice is a schedule of all
                           executory contracts and unexpired leases the Debtor proposes to assume and
                           assign to the Successful Bidder listing the counterparties to such Transferred
                           Contracts and the amount, if any, proposed to be paid to cure any defaults under
                           such Transferred Contracts pursuant to section 365 of the Bankruptcy Code (the
                           “Cure Amounts”). In conjunction with its Qualified Bid, each Qualified Bidder
                           shall designate which of such contracts or leases it wishes to have the Debtor
                           assume and assign and which it does not desire the Debtor to assume and assign
                           (the contracts and leases which the Successful bidder designated for assumption
                           and assignment shall be referred to as the “Transferred Contracts”). To the extent
                           any Transferred Contract is determined not to be an executory contract under and
                           for purposes of section 365 of the Bankruptcy Code, the Debtor shall instead
                           assign to the Successful Bidder all of the Debtor’s right, title and interest in, to and
                           under such contracts pursuant to section 363 of the Bankruptcy Code. Prior to the
                           effectiveness of any assignment of a Transferred Contract, the Successful Bidder
                           shall, at its own cost, in addition to the purchase price, cure monetary defaults
                           under such Transferred Contract, if any, which are capable of being cured unless
                           any counterparty agrees to a different treatment of such cure amounts. The
                           Successful Bidder shall have no liability for any damages arising from rejection,
                           breach or termination of any contracts or leases which it has not designated as
                           Transferred Contracts.

             C.            Objections to the assumption and assignment or sale and transfer of the Debtor’s
                           rights and interests of and in any of the Transferred Contracts (an “Assignment
                           Objection”) must: (i) be made in writing and filed on the docket for the Chapter 11
                           Case byno later than May 30, 2019 (the “Assignment Objection Deadline”), (ii)
                           state the basis of such objection with specificity, including, without limitation, the
                           Cure Amount alleged by such counterparty, and include complete contact
                                                              13
\\NY - 700999/000525 - 9784929 v1828
                     Case 19-10844-BLS               Doc 114-2       Filed 04/30/19   Page 27 of 44




                           information for such counterparty (including address, telephone number and email
                           address), (iii) comply with the Bankruptcy Code, the Bankruptcy Rules and the
                           Local Bankruptcy Rules, and (iv) be served on the following, so as to be actually
                           received by them on or before 4:005:00 p.m. (prevailing Eastern Time) on the
                           Assignment Objection Deadline:

                                      Counsel to the Debtor: Hogan Lovells US LLP, 1999 Avenue of the Stars,
                                       Suite 1400, Los Angeles, California 90067, Attn: Richard L. Wynne, Erin
                                       N.       Brady        (Telephone:       (310)     785-4600;      email:
                                       richard.wynne@hoganlovells.com and erin.brady@hoganlovells.com) or
                                       Hogan Lovells US LLP, 875 Third Avenue, New York, New York 10022,
                                       Attn: Christopher R. Bryant and John D. Beck (Telephone: (212) 918-
                                       3000;          email:         chris.bryant@hoganlovells.com        and
                                       john.beck@hoganlovells.com); and Morris, Nichols, Arsht & Tunnell LLP,
                                       1201 North Market Street, P.O. Box 1347, Wilmington, Delaware 19899,
                                       Attn: Derek C. Abbott and Andrew R. Remming (Telephone: (302) 658-
                                       9200; email: dabbott@mnat.com and aremming@mnat.com);

                                      The Office of the United States Trustee for the District of Delaware, 844
                                       King Street, Suite 2207, Wilmington, DE 19801, Attn: Timothy Fox, Esq.;

                                      Counsel to each Qualified Bidder (contact information should be obtained
                                       from the Debtor’s counsel (contact details are set forth above)); and

                                      Counsel to the DIP Lender: Morrison & Foerster LLP, 200 Clarendon St.,
                                       Boston, MA 02116, Attn: Alexander Rheaume (Telephone (617) 648-
                                       4770, email: arheaume@mofo.com) and Morrison & Foerster LLP, 250
                                       West 55th St., New York, NY 10019, Attn: Todd M. Goren (email:
                                       tgoren@mofo.com)      and    Benjamin    W.      Butterfield   (email:
                                       bbutterfield@mofo.com).

                                      Counsel to the Committee: Akin Gump Strauss Hauer & Feld LLP, One
                                       Bryant Park, New York, New York 10024, Attn: Arik Preis and Allison
                                       Miller (Telephone: (212) 872-1000; email: apreis@akingump.com and
                                       amiller@akingump.com.

             D.            Any counterparty to a Transferred Contract that fails to file an Assignment
                           Objection by the Assignment Objection Deadline (i) shall be deemed to have
                           forever waived and released any right to assert an Assignment Objection, (ii) shall
                           have consented to the assumption and assignment of, or sale and transfer of the
                           Debtor’s right, title and interest in, to and under, their Transferred Contract, as the
                           case may be, without the necessity of obtaining any further order of the
                           Bankruptcy Court, and (iii) shall be forever barred and estopped from (a) objecting
                           to the Cure Amount set forth on the Cure Schedule with respect to the Transferred
                           Contract, (b) seeking additional amounts arising under the Transferred Contract
                           prior to the closing from the Debtor, the Successful Bidder or the Back-Up

                                                                14
\\NY - 700999/000525 - 9784929 v1828
                     Case 19-10844-BLS            Doc 114-2      Filed 04/30/19      Page 28 of 44




                           Bidder, as the case may be, and (c) objecting to the assumption and assignment of
                           its Transferred Contract to the Successful Bidder.

             E.            If a timely objection is filed and cannot be resolved consensually, the Bankruptcy
                           Court shall resolve such objection at a hearing to be held on June 6, 2019.

             F.            Any Qualified Bidder may add to or remove contracts from its corresponding
                           schedules at any time up to the conclusion of the Auction with the consent of the
                           Debtor (in consultation with the DIP Lender and the Committee), and the
                           Successful Bidder and Back-Up Bidder may add to or remove contracts from its
                           corresponding schedules at any time prior to the closing of the Sale with the
                           consent of the Debtor (in consultation with the DIP Lender and the Committee).
                           If the Successful Bidder and/or Back-Up Bidder shall have done so, the Debtor
                           shall file an amended or supplemental Transferred Contract and Cure Schedule
                           adding such contracts thereto (any such added contract, an “Additional Contract”)
                           within two (2) calendar days of being informed of such a determination and
                           provide notice thereof (and in the case of an Additional Contract, provide the
                           counterparty thereto with the Assignment and Rejection Notice along with the
                           amended or supplemental Transferred Contract and Cure Schedule) to each
                           affected counterparty. To the extent an executory contract or unexpired lease is
                           not assumed and assigned to the Successful Bidder, the Debtor will reject such an
                           unassigned, executory contract or unexpired lease, or sell or transfer such
                           unassigned, executory contract or unexpired lease in its reasonable discretion to
                           the extent permitted by applicable law.

             G.            Objections from any counterparty to an Additional Contract (an “Additional
                           Assignment Objection”) must: (i) be made in writing and filed on the docket for
                           the Chapter 11 Case no later than ten (10) calendar days after the Debtor has sent
                           notice to such counterparty of its intention to assume and assign, assign, or reject
                           such Additional Contract (as applicable, the “Additional Assignment Objection
                           Deadline”), (ii) state the basis of such objection with specificity, including, without
                           limitation, the Cure Amount alleged by such counterparty, and include contact
                           information for such counterparty, (iii) comply with the Bankruptcy Code, the
                           Bankruptcy Rules and the Local Bankruptcy Rules, and (iv) be served upon
                           counsel to (a) the Debtor and the United States Trustee, and (b) the Successful
                           Bidder, and the Back-Up Bidder (addresses for the foregoing may be obtained
                           from counsel to the Debtor), so as to be actually received by them on or before
                           4:00 p.m. (prevailing Eastern Time) on the Additional Assignment Objection
                           Deadline.

             H.            Any counterparty to an Additional Contract that fails to file an Additional
                           Assignment Objection by the Additional Assignment Objection Deadline (i) shall
                           be deemed to have forever waived and released any right to assert an Additional
                           Assignment Objection and (ii) shall have consented to the assumption and
                           assignment of, or sale and transfer of the Debtor’s rights and interests in, as the
                           case may be, such Additional Contract, without the necessity of obtaining any
                           further order of the Bankruptcy Court, and (iii) shall be forever barred and
                                                            15
\\NY - 700999/000525 - 9784929 v1828
                     Case 19-10844-BLS           Doc 114-2       Filed 04/30/19    Page 29 of 44




                           estopped from (a) objecting to the Cure Amount set forth on the Cure Schedule
                           with respect to its Additional Contract, (b) seeking additional amounts arising
                           under its Additional Contract at any time from the Debtor, the Successful Bidder
                           or the Back-Up Bidder, as the case may be, and (c) objecting to the assumption
                           and assignment of its Additional Contract to the Successful Bidder or the Back-Up
                           Bidder, as the case may be.

             I.            If a timely objection is filed, and cannot be resolved consensually, the Bankruptcy
                           Court shall resolve such objection at a hearing to be held (i) on or before five (5)
                           calendar days from the timely filing of the Additional Assignment Objection or (ii)
                           such other date designated by the Bankruptcy Court. Unless the Bankruptcy
                           Court orders otherwise, contemporaneously with the resolution of any such
                           objection, the Additional Contract underlying such objection shall be deemed to
                           have been assumed and assigned to the Successful Bidder or the Back-Up Bidder,
                           as the case may be, without the necessity of obtaining any further order of the
                           Bankruptcy Court.

X.           Failure to Consummate Purchase

        Following entry by the Bankruptcy Court of an order authorizing the Sale to the
Successful Bidder, if the Successful Bidder fails to consummate the Sale, and such failure is the
result of a breach by the Successful Bidder of its obligations under its Qualified Bidder Purchase
Agreement, the Successful Bidder’s (other than the Stalking Horse Bidder, as applicable) Good
Faith Deposit shall be forfeited to the Debtor as liquidated damages in accordance with the terms
of such agreement, and if the Successful Bidder is the Stalking Horse Bidder, as applicable, the
Debtor shall have the right to pursue all of its rights and remedies against the Stalking Horse
Bidder in accordance with the terms of such Stalking Horse Bidder Purchase Agreement, as
applicable. If the Back-Up Bidder is later designated by the Debtor to be the Successful Bidder,
the foregoing shall be read to apply to the Back-Up Bidder (and its guarantors, if any) in its
capacity as the Successful Bidder.

XI.          Good Faith Deposits

        The Debtor shall return the Good Faith Deposits (with interest thereon at the rate
specified, if any, in the escrow agreement) of all Qualified Bidders, other than the Successful
Bidder and the Back-Up Bidder, within five (5) Business Days following entry by the Bankruptcy
Court of an order authorizing the Sale to the Successful Bidder.

        Subject to Article X, the Good Faith Deposit of the Successful Bidder (with interest
thereon at the rate specified, if any, in the escrow agreement) shall be applied to, and deducted
from, the Successful Bidder’s obligations under the Successful Bid at the closing of the Sale.

        The Good Faith Deposit of the Back-Up Bidder shall be returned to the Back-Up Bidder
(with interest thereon at the rate specified, if any, in the escrow agreement) within five (5)
Business Days following the date its bid is no longer required to be open and irrevocable as set
forth in Article IV(I). If the Back-Up Bidder is subsequently designated by the Debtor as the
Successful Bidder as a result of the failure of the Successful Bidder to close on the Sale within the
                                                            16
\\NY - 700999/000525 - 9784929 v1828
                     Case 19-10844-BLS         Doc 114-2    Filed 04/30/19   Page 30 of 44




time period set forth in Article IV(I), the Back-Up Bidder shall be deemed to be the Successful
Bidder and the Debtor and the Back-Up Bidder shall close the Sale within ten (10) Business Days
of the Back-Up Bidder becoming the Successful Bidder. Subject to Article X, the Good Faith
Deposit of the Back-Up Bidder shall be held in escrow until such closing and applied (with
interest thereon at the rate specified, if any, in the escrow agreement) to its obligations at the
closing of the Sale. The Debtor reserves all of its rights regarding the return of all Good Faith
Deposits, and the failure by the Debtor to timely return any deposit(s) shall not serve as a claim
for breach of any bid(s) or create any default in favor of any bidder(s).

      XII.                 Reservation of Rights

         The Debtor is authorized to amend and modify these Bidding Procedures, uponin
consultation with the DIP Lender and the Committee, to impose additional terms and conditions
on the proposed Auction and Sale of the Purchased Assets and assumption of the Assumed
Liabilities (including the assumption and assignment of the Transferred Contracts), to account for
any designation of a Stalking Horse Bidder, or to modify or eliminate any of the terms and
conditions contained herein if, (i) in the Debtor’s reasonable business judgment (uponin
consultation with the Committee, if any), such modifications would be in the best interest of the
Debtor’s estate and promote an open and fair sale Auction and Sale process including with
respect to any Stalking Horse Bid and (ii) such modifications and/or additional terms and
conditions are not materially inconsistent with the provisions of the Bidding Procedures Order;
provided, however, that the Debtor shall not amend or modify these Bidding Procedures in a
manner adverse to the rights of the Committee or the DIP Lender without the prior approval of
the Committee or the DIP Lender, as applicable. Notwithstanding anything herein to the
contrary, but subject to any applicable consent rights of the DIP Lender, the Debtor may consider
and accept bids from a single Qualified Bidder or from multiple Qualified Bidders for less than all
or substantially all, or any combination, of the Purchased Assets uponin consultation with the DIP
Lender. and the Committee. Notwithstanding the foregoing, the Committee shall have the right at
any time, including during the Auction, to seek the Court’s intervention to the extent that the DIP
Lender’s exercise or threatened exercise of its consent is being utilized by the DIP Lender to
prevent the Debtor from accepting a bid that the Committee believes to be “higher and better”
(and the rights of all parties to oppose such relief are fully reserved).




                                                       17
\\NY - 700999/000525 - 9784929 v1828
                     Case 19-10844-BLS   Doc 114-2   Filed 04/30/19   Page 31 of 44




                                             EXHIBIT 2

                                             Sale Notice




\\NY - 750729/000007 - 9784931 v1521
                     Case 19-10844-BLS           Doc 114-2   Filed 04/30/19   Page 32 of 44




                                     IN THE UNITED STATES BANKRUPTCY COURT
                                          FOR THE DISTRICT OF DELAWARE

In re                                                        Chapter 11

Achaogen, Inc.                                               Case No. 19-10844 (BLS)

                                      Debtor.1


                    NOTICE OF PROPOSED SALE OF ALL OR
             SUBSTANTIALLY ALL OF THE DEBTOR’S ASSETS, FREE
         AND CLEAR OF ALL ENCUMBRANCES, OTHER THAN ASSUMED
    LIABILITIES, AND SCHEDULING FINAL SALE HEARING RELATED THERETO

PLEASE TAKE NOTICE OF THE FOLLOWING:

        On April 15, 2019, Achaogen, Inc. (the “Debtor”) filed a motion (the “Sale Motion)” with
the United States Bankruptcy Court for the District of Delaware (the “Court”) seeking entry of
two orders, in stages: (i) first, an order (the “Bidding Procedures Order”) (a) approving Bidding
Procedures for the sale of all or substantially all of the Debtor’s assets (the “Purchased Assets”),
(b) approving procedures for the assumption and assignment or rejection of designated executory
contracts and unexpired leases (collectively, the “Transferred Contracts”), and the sale and
transfer of other designated contracts, (c) scheduling the Auction and Sale Hearing,2 and (d)
approving forms and manner of notice of respective dates, times, and places in connection
therewith, and (e) granting related relief (collectively, the “Bidding Procedures Relief”), and (ii)
second, an order (the “Sale Order”) (a) authorizing the Sale of the Purchased Assets free and
clear of all liens, claims, interests and other encumbrances (collectively, “Encumbrances”), other
than Assumed Liabilities, to the Successful Bidder submitting the highest or otherwise best bid,
(b) authorizing the assumption and assignment and rejection of the Transferred Contracts, and
authorizing the sale and transfer of other designated contracts, and (c) granting certain related
relief.

      I. Bidding Procedures; Stalking Horse Bidder

       On April 30May 1, 2019, the Bankruptcy Court entered the Bidding Procedures Order
[Dkt. No. __], thereby approving the Bidding Procedures Relief and the Debtor’s ability to
designate a Stalking Horse Bidder in the Debtor’s business judgment (uponin consultation with




1
  The last four digits of Debtor’s federal tax identification number are (3693). The Debtor’s mailing
address for purposes of this chapter 11 case is 1 Tower Place, Suite 400, South San Francisco, CA 94080.
2
 Capitalized terms used but not defined herein shall have such meanings ascribed to them in the Bidding
Procedures and Bidding Procedures Order, as applicable.


\\NY - 700999/000525 - 9784994 v89
                     Case 19-10844-BLS   Doc 114-2   Filed 04/30/19   Page 33 of 44




the DIP Lender and the Committee, as applicable) up to and including seven (7) days prior to the
Bid Deadline (defined below). Upon designating a Stalking Horse Bidder, the Debtor may, in the
Debtor’s business judgment (in consultation with the DIP Lender and Committee), seek
emergency relief from the Bankruptcy Court to obtain approval of any Bid Protections (as defined
in the Bidding Procedures) for the Stalking Horse Bidder. In order for a Potential Bidder’s bid to
be considered to participate in the Auction, it must comply with the Bidding Procedures,
including that its bid must be delivered, so as to be received on or before 4:00 p.m.
(prevailing Eastern Time), on May 29, 2019 (the “Bid Deadline”), to the Debtor’s financial
advisor: Cassel Salpeter & Co., LLC, 801 Brickell Avenue, Suite 1900, Miami, FL 33131, Attn:
James S. Cassel and Philip Cassel (Telephone: (305) 438-7700; email: jcassel@cs-ib.com and
pcassel@cs-ib.com) with copies provided contemporaneously to (i) counsel to the Debtor: Hogan
Lovells US LLP, 1999 Avenue of the Stars, Suite 1400, Los Angeles, California 90067, Attn:
Richard L. Wynne and Erin N. Brady (Telephone: (310) 785-4600, email:
richard.wynne@hoganlovells.com and/or erin.brady@hoganlovells.com); and Morris, Nichols,
Arsht & Tunnell LLP, 1201 North Market Street, P.O. Box 1347, Wilmington, Delaware 19899,
Attn: Derek C. Abbott and Andrew R. Remming (Telephone: (302) 658-9200; email:
dabbott@mnat.com and aremming@mnat.com); (ii) counsel to Silicon Valley Bank, N.A., in its
capacity as a prepetition lender and DIP lender, under the Debtor’s debtor-in-possession financing
facility, Morrison & Foerster LLP, 200 Clarendon St., Boston, MA 02116, Attn: Alexander
Rheaume (Telephone (617) 648-4770, email: arheaume@mofo.com) and Morrison & Foerster
LLP, 250 West 55th St., New York, NY 10019, Attn: Todd M. Goren and/or Benjamin W.
Butterfield (Telephone: (212) 468 8000, email: bbutterfield@mofo.com and/or
tgoren@mofo.com); and (iii) counsel to the Committee, as applicable: Akin Gump Strauss Hauer
& Feld LLP, One Bryant Park, New York, New York 10024, Attn: Arik Preis and Allison Miller
(Telephone: (212) 872-1000; email: apreis@akingump.com and amiller@akingump.com
(collectively, the “Notice Parties”).

        To receive copies of the (i) Sale Motion, all other exhibits to the Sale Motion, and/or a
confidentiality agreement to become a Potential Bidder (as defined below), or (ii) a copy of the
Form Purchase Agreement or Stalking Horse Bidder Purchase Agreement, as applicable, kindly
submit a request in writing (email and facsimile requests are acceptable) to (a) the Debtor’s
counsel: Hogan Lovells US LLP, 1999 Avenue of the Stars, Suite 1400, Los Angeles, California
90067, Attn: Richard L. Wynne and Erin N. Brady (Telephone: (310) 785-4600, email:
richard.wynne@hoganlovells.com and/or erin.brady@hoganlovells.com) or Hogan Lovells US
LLP, 875 Third Avenue, New York, New York 10022, Attn: Christopher R. Bryant and John D.
Beck      (Telephone:     (212)    918-3000;      email:    chris.bryant@hoganlovells.com     and
john.beck@hoganlovells.com) or Morris, Nichols, Arsht & Tunnell LLP, 1201 North Market
Street, P.O. Box 1347, Wilmington, Delaware 19899, Attn: Derek C. Abbott and Andrew R.
Remming (Telephone: (302) 658-9200; email: dabbott@mnat.com and aremming@mnat.com)
and/or (b) the Debtor’s financial advisor: Cassel Salpeter & Co., LLC, 801 Brickell Avenue, Suite
1900, Miami, FL 33131, Attn: James S. Cassel and Philip Cassel, (Telephone: (305) 438-7700;
email: jcassel@cs-ib.com and pcassel@cs-ib.com). Additionally, the Sale Motion and the exhibits
thereto are available at www.kccllc.net/achaogen or those with PACER accounts may download
copies from the Bankruptcy Court’s website at https://ecf.deb.uscourts.gov/. In order for
Potential Bidders to obtain access to the Debtor’s dataroom, each Potential Bidder must first sign
and deliver a confidentiality agreement to the Debtor and provide certain financial data, which

                                                 2
\\NY - 700999/000525 - 9784994 v89
                     Case 19-10844-BLS   Doc 114-2   Filed 04/30/19    Page 34 of 44




must be acceptable to the Debtor. Please refer to the Bidding Procedures for further information
concerning submitting a Qualified Bid to participate at the Auction.



      II. Sale Hearing and Closing

        The Sale Hearing is scheduled for no later than June 6, 2019, at 10:00 a.m._________
(prevailing Eastern Time) at the United States Bankruptcy Court for the District of Delaware,
United States Courthouse, 824 Market Street North, 3rd Floor, Wilmington, DE 19801, before the
Honorable Brendan Linehan Shannon, United States Bankruptcy Judge. The Sale Hearing is
being held to approve the highest or otherwise best offer received for the Purchased Assets at the
Auction, which, if any, will take place at the offices of Hogan Lovells US LLP, 4085 Campbell
Ave #100, Menlo Park, CA 94025 on June 3, 2019, commencing at 10:00 a.m. (prevailing Pacific
Time). The Sale Hearing may be adjourned or rescheduled with prior notice filed on the docket
of the Debtor’s Chapter 11 Case or without prior notice by an announcement of the adjourned
date at the Sale Hearing. The closing on the Sale with the Successful Bidder shall occur not later
than June 1321, 2019.

      THE DEADLINE TO OBJECT TO THE DEBTOR’S REQUEST TO APPROVE
THE SALE OF THE PURCHASED ASSETS FREE AND CLEAR OF ALL
ENCUMBRANCES (OTHER THAN THE ASSUMED LIABILITIES) TO THE
SUCCESSFUL BIDDER FOR ALL OBJECTIONS OTHER THAN TO THE OUTCOME
OF THE AUCTION (EACH, A “SALE OBJECTION”) IS MAY 30, 2019, at 4:005:00
P.M. (PREVAILING EASTERN TIME) (THE “SALE OBJECTION DEADLINE”). ANY
OBJECTIONS TO THE OUTCOME OF THE AUCTION (EACH, AN “AUCTION
OBJECTION”) IS JUNE 5, 2019, AT 12:00 P.M. (PREVAILING EASTERN TIME) (THE
“AUCTION OBJECTION DEADLINE”).

         Any person or entity wishing to submit a Sale Objection or Auction Objection must do so
in writing and state with particularity the grounds for such objections or other statements of
position. All Sale Objections and Auction Objections shall be served so as to be actually received
by no later than the Sale Objection Deadline or Auction Objection Deadline, respectively, by (i)
counsel to the Debtor: Hogan Lovells US LLP, 1999 Avenue of the Stars, Suite 1400, Los
Angeles, California 90067, Attn: Richard L. Wynne and/or Erin N. Brady or Hogan Lovells US
LLP, 875 Third Avenue, New York, New York 10022, Attn: Christopher R. Bryant and John D.
Beck      (Telephone:     (212)    918-3000;     email:     chris.bryant@hoganlovells.com      and
john.beck@hoganlovells.com) and Morris, Nichols, Arsht & Tunnell LLP, 1201 North Market
Street, P.O. Box 1347, Wilmington, Delaware 19899, Attn: Derek C. Abbott and Andrew R.
Remming (Telephone: (302) 658-9200; email: dabbott@mnat.com and aremming@mnat.com);
(ii) the Office of the United States Trustee for the District of Delaware, 844 King Street, Suite
2207, Wilmington, DE 19801, Attn: Timothy J. Fox, Esq. (Telephone: (302) 573-6491, email:
timothy.fox@usdoj.gov); and (iii) those parties who have filed notices of appearance and/or
requested service of all motions and pleadings in this Chapter 11 Case prior to the date of service
thereof.



                                                 3
\\NY - 700999/000525 - 9784994 v89
                     Case 19-10844-BLS   Doc 114-2   Filed 04/30/19    Page 35 of 44




        The failure of any person or entity to file and serve a Sale Objection or Auction Objection
on or before the Sale Objection Deadline or Auction Objection Deadline, as applicable, (i) shall be
deemed a consent to the Sale to the Successful Bidder and the other relief requested in the Sale
Motion, and (ii) shall be a bar to the assertion, at the Sale Hearing or thereafter, to the Sale
Motion, the Auction, the sale of the Purchased Assets (including in any such case, without
limitation, the transfer of the Purchased Assets free and clear of all Encumbrances, other than the
Assumed Liabilities); provided, however, any party in interest may raise an objection at the Sale
Hearing solely with respect to the outcome of the Auction.

      III. Debtor’s Contracts and Leases

        The Sale Order, if approved, shall authorize the assumption and assignment of the
Transferred Contracts of the Debtor and the rejection by the Debtor of certain other designated
executory contracts and unexpired leases. In accordance with the Bidding Procedures Order,
individual notices setting forth the specific Transferred Contracts to be assumed by the Debtor
and assigned to the Successful Bidder, or sold and transferred to the Successful Bidder, and the
proposed Cure Amounts for such contracts will be given to all counterparties to the Transferred
Contracts. Such counterparties will be given the opportunity to object to the assumption and
assignment, or sale and transfer, of a Transferred Contract and the proposed Cure Amount.

        This Notice is subject to the full terms and conditions of the Bidding Procedures and the
Bidding Procedures Order, which shall control in the event of any conflict. The Debtor
encourages all persons to review such documents and all other Sale-related documents in their
entirety and to consult an attorney if they have questions or want advice.

Dated: April 1530, 2019
       Wilmington, Delaware




                                                 4
\\NY - 700999/000525 - 9784994 v89
                     Case 19-10844-BLS      Doc 114-2   Filed 04/30/19   Page 36 of 44




                                                EXHIBIT 3

                                       Assignment and Rejection Notice




\\NY - 750729/000007 - 9784931 v1521
                   Case 19-10844-BLS                Doc 114-2   Filed 04/30/19   Page 37 of 44




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE

In re                                                           Chapter 11

Achaogen, Inc.                                                  Case No. 19-10844 (BLS)

                                      Debtor.1


    NOTICE OF PROPOSED (I) ASSUMPTION AND ASSIGNMENT OF DESIGNATED
     EXECUTORY CONTRACTS AND UNEXPIRED LEASES AND (II) REJECTION
      OF DESIGNATED EXECUTORY CONTRACTS AND UNEXPIRED LEASES

PLEASE TAKE NOTICE OF THE FOLLOWING:

         On April 15, 2019, Achaogen, Inc. (the “Debtor”) filed a motion (the “Sale Motion)” with
the United States Bankruptcy Court for the District of Delaware (the “Court”) seeking entry of
two orders, in stages: (i) first, an order (the “Bidding Procedures Order”) (a) approving Bidding
Procedures for the sale of all or substantially all of the Debtor’s assets (the “Purchased Assets”),
(b) approving procedures for the assumption and assignment or rejection of designated executory
contracts and unexpired leases (collectively, the “Transferred Contracts”), and the sale and
transfer of other designated contracts, (c) scheduling the Auction and Sale Hearing,2 and (d)
approving forms and manner of notice of respective dates, times, and places in connection
therewith, and (e) granting related relief (collectively, the “Bidding Procedures Relief”), and (ii)
second, an order (the “Sale Order”) (a) authorizing the Sale of the Purchased Assets free and clear
of all liens, claims, interests and other encumbrances (collectively, “Encumbrances”), other than
Assumed Liabilities, to the Successful Bidder or Stalking Horse Bidder, as applicable, submitting
the highest or otherwise best bid, (b) authorizing the assumption and assignment or rejection of
the Transferred Contracts, and authorizing the sale and transfer of other designated contracts, and
(c) granting certain related relief. On April 30May 1, 2019, the Bankruptcy Court entered the
Bidding Procedures Order [Dkt. No. __], thereby approving the Bidding Procedures Relief.

     YOU ARE RECEIVING THIS NOTICE BECAUSE YOU ARE A PARTY TO
ONE OR MORE OF THE CONTRACTS OR LEASES REFERRED TO HEREIN.

                                                 TRANSFERRED CONTRACTS

        Attached as Exhibit A is a schedule of all executory contracts and unexpired leases
(collectively, the “Transferred Contracts”) the Debtor proposes to assume and assign to the



1
 The last four digits of Debtor’s federal tax identification number are (3693). The Debtor’s mailing address
for purposes of this chapter 11 case is 1 Tower Place, Suite 400, South San Francisco, CA 94080.

2
 Capitalized terms used but not defined herein shall have such meanings ascribed to them in the Bidding
Procedures and Bidding Procedures Order, as applicable.
\\NY - 700999/000525 - 9784995 v910
                   Case 19-10844-BLS                Doc 114-2     Filed 04/30/19   Page 38 of 44




Successful Bidder (which may be a Stalking Horse Bidder, if applicable), listing the counterparties
to such contracts (the “Contract Counterparties”) and the amount, if any, proposed to be paid to
cure any monetary defaults under the Transferred Contracts pursuant to section 365 of the
Bankruptcy Code (the “Cure Amounts”). Attached as Exhibit B is a schedule of all executory
contracts and unexpired leases the Debtor proposes to reject. The Successful Bidder reserves the
right to revise these schedules in accordance with its Qualified Bidder Purchase Agreement and
Bidding Procedures at any time prior to the closing on the Purchased Assets.

         To the extent that any Transferred Contract is determined by an order of the Bankruptcy
Court, or as between the Debtor and the applicable Contract Counterparty, not to be an executory
contract under and for purposes of section 365 of the Bankruptcy Code, the Debtor shall instead
sell, assign and transfer to the Successful Bidder all of the Debtor’s right, title and interest in, to
and under such Transferred Contracts pursuant to section 363 of the Bankruptcy Code. Prior to
any such sale and transfer of a Transferred Contract, the Successful Bidder shall cure any
monetary defaults or pay other amounts due under such Transferred Contract which are capable of
being cured or paid as if such Transferred Contract had been subject to section 365 of the
Bankruptcy Code.

     IF YOU AGREE WITH THE PROPOSED CURE AMOUNTS LISTED IN EXHIBIT A
WITH RESPECT TO YOUR TRANSFERRED CONTRACT(S), YOU ARE NOT REQUIRED
TO TAKE ANY FURTHER ACTION.

     IF YOU DISAGREE WITH THE PROPOSED CURE AMOUNTS LISTED IN
EXHIBIT A WITH RESPECT TO YOUR CONTRACT(S), YOU MAY OBJECT TO THE
PROPOSED CURE AMOUNTS NO LATER THAN MAY 30, 2019, AT 4:00 P.M.
(PREVAILING EASTERN TIME).

        Objections to the assumption and assignment of any of the Transferred Contracts
(including the Cure Amounts listed on Exhibit A) (an “Assignment Objection”) must: (i) be made
in writing and filed on the docket for the Case no later than May 30, 2019, at 4:00 p.m.
(prevailing Eastern Time) (the “Assignment Objection Deadline”); (ii) state the basis of such
objection with specificity, including, without limitation, the Cure Amount alleged to be due by
such Contract Counterparty, and include complete contact information for such Contract
Counterparty (including address, telephone number and email address); (iii) comply with the
Bankruptcy Code, the Bankruptcy Rules and the Local Rules and (iv) be served on the following,
so as to be actually received by them on or before 4:00 p.m. (prevailing Eastern Time) on the
Assignment Objection Deadline:

                                     Counsel to the Debtor: Hogan Lovells US LLP, 1999 Avenue of the Stars,
                                      Suite 1400, Los Angeles, California 90067, Attn: Richard L. Wynne, Erin
                                      N. Brady, and Morris, Nichols, Arsht & Tunnell LLP, 1201 North Market
                                      Street, P.O. Box 1347, Wilmington, Delaware 19899, Attn: Derek C.
                                      Abbott, Andrew R. Remming;




                                                              2
\\NY - 700999/000525 - 9784995 v910
                   Case 19-10844-BLS                 Doc 114-2      Filed 04/30/19     Page 39 of 44




                                     The Office of the United States Trustee for the District of Delaware, 844
                                      King Street, Suite 2207, Wilmington, DE 19801, Attn: Timothy J. Fox,
                                      Esq.;

                                     Counsel to the Committee, as applicable;: Akin Gump Strauss Hauer &
                                      Feld LLP, One Bryant Park, New York, New York 10024, Attn: Arik Preis
                                      and    Allison   Miller    (Telephone:    (212)   872-1000;   email:
                                      apreis@akingump.com and amiller@akingump.com)

                                     Counsel to Silicon Valley Bank, N.A., in its capacity as a prepetition lender
                                      and DIP lender,: Morrison & Foerster LLP, 200 Clarendon St., Boston,
                                      MA 02116, Attn: Alexander Rheaume (Telephone (617) 648-4770, email:
                                      arheaume@mofo.com) and Morrison & Foerster LLP, 250 West 55th St.,
                                      New York, NY 10019, Attn: Todd M. Goren and/or Benjamin W.
                                      Butterfield (Telephone: (212) 468-8000, email: bbutterfield@mofo.com
                                      and/or tgoren@mofo.com);

                                     Counsel to each Qualified Bidder (contact information should be obtained
                                      from the Debtor’s counsel by contacting Christopher R. Bryant and John D.
                                      Beck, at chris.bryant@hoganlovells.com and john.beck@hoganlovells.com

        If you file an Assignment Objection satisfying the requirements herein, the Debtor and the
Successful Bidder or Stalking Horse Bidder, as applicable, will confer with you in good faith to
attempt to resolve any such Assignment Objection without Bankruptcy Court intervention. If the
applicable parties determine that the Assignment Objection cannot be resolved without judicial
intervention in a timely manner, the Bankruptcy Court shall resolve such Assignment Objection at
a hearing to be held (i) on June 6, 2019, or (ii) such other date designated by the Bankruptcy
Court.

         If the Successful Bidder or Back-Up Bidder, in accordance with the Bidding Procedures,
identifies additional executory contracts or unexpired leases that it wishes to add to the
Transferred Contracts and Cure Schedule (each an “Additional Contract”) (or wishes to remove a
Transferred Contract from the Transferred Contracts and Cure Schedule), the Debtor shall, within
two (2) calendar days of the Successful Bidder or Back-Up Bidder making such a determination,
send a supplemental Assignment and Rejection Notice to the applicable Contract Counterparties
to such executory contracts or unexpired leases added or removed from the Transferred Contracts
and Cure Schedule. To the extent an executory contract or unexpired lease is not assumed and
assigned to the Successful Bidder, the Debtor will, in its sole discretion, either reject such an
unassigned executory contract or unexpired lease to the extent permitted by law. In no event will
the Successful Bidder be responsible for any unassigned executory contracts or unexpired leases.

       Objections from any Contract Counterparty to an Additional Contract (an “Additional
Assignment Objection”) must: (i) be made in writing and filed on the docket for the Chapter 11
Case no later than ten (10) calendar days after the Debtor has sent notice to such Contract
Counterparty of its intention to assume and assign, assign, or reject such Additional Contract (as
applicable, the “Additional Assignment Objection Deadline”), (ii) state the basis of such objection

                                                                3
\\NY - 700999/000525 - 9784995 v910
                   Case 19-10844-BLS   Doc 114-2      Filed 04/30/19    Page 40 of 44




with specificity, including, without limitation, the Cure Amount alleged by such Contract
Counterparty, and include contact information for such Contract Counterparty,               (iii)
comply with the Bankruptcy Code, the Bankruptcy Rules and the Local Bankruptcy Rules, and
(iv) be served upon counsel to (a) the Debtor and the United States Trustee, and (b) the
Successful Bidder, and the Back-Up Bidder (addresses for the foregoing may be obtained from
counsel to the Debtor), so as to be actually received by them on or before 4:00 p.m. (prevailing
Eastern Time) on the Additional Assignment Objection Deadline.

        If a timely objection is filed, and cannot be resolved consensually, the Bankruptcy Court
shall resolve such objection at a hearing to be held (i) on or before five (5) calendar days from the
timely filing of the Additional Assignment Objection or (ii) such other date designated by the
Bankruptcy Court. Unless the Bankruptcy Court orders otherwise, contemporaneously with the
resolution of any such objection, the Additional Contract underlying such objection shall be
deemed to have been assumed and assigned, or assigned, as the case may be, to the Successful
Bidder or the Back-Up Bidder, as the case may be, without the necessity of obtaining any further
order of the Bankruptcy Court.

     IF YOU FAIL TO TIMELY FILE AND PROPERLY SERVE AN ASSIGNMENT
OBJECTION AS PROVIDED HEREIN, INCLUDING, WITHOUT LIMITATION, AN
OBJECTION TO A CURE AMOUNT (I) YOU WILL BE DEEMED TO HAVE
FOREVER WAIVED AND RELEASED ANY RIGHT TO ASSERT AN ASSIGNMENT
OBJECTION OR ADDITIONAL ASSIGNMENT OBJECTION, AS APPLICABLE, AND
TO HAVE OTHERWISE CONSENTED TO THE ASSUMPTION AND ASSIGNMENT,
OR SALE AND TRANSFER, OF THE DEBTOR’S RIGHT, TITLE AND INTEREST IN,
TO AND UNDER, SUCH TRANSFERRED CONTRACT ON THE TERMS SET FORTH
IN THIS ASSIGNMENT NOTICE AND THE FORM PURCHASE AGREEMENT TO BE
ENTERED INTO WITH THE SUCCESSFUL BIDDER (II) YOU WILL HAVE
CONSENTED TO THE ASSUMPTION AND ASSIGNMENT OF, OR SALE AND
TRANSFER OF THE DEBTOR’S RIGHT, TITLE AND INTEREST IN, TO AND
UNDER, THEIR TRANSFERRED CONTRACT, AS THE CASE MAY BE, WITHOUT
THE NECESSITY OF OBTAINING ANY FURTHER ORDER OF THE BANKRUPTCY
COURT AND (III) YOU WILL BE BARRED AND ESTOPPED FOREVER FROM
ASSERTING OR CLAIMING AGAINST THE DEBTOR, THE SUCCESSFUL BIDDER
OR THE BACK-UP BIDDER THAT ANY ADDITIONAL CURE AMOUNTS ARE DUE
OR DEFAULTS EXIST, OR CONDITIONS TO ASSUMPTION AND ASSIGNMENT, OR
SALE AND TRANSFER, MUST BE SATISFIED, UNDER SUCH TRANSFERRED
CONTRACT.

         The Debtor’s assumption and assignment, or sale and transfer, of a Transferred Contract is
subject to approval by the Bankruptcy Court, and consummation of the closing of the Sale. If
there is no closing, the Transferred Contracts shall be deemed neither assumed nor assigned, and
shall in all respects be subject to subsequent assumption or rejection by the Debtor.

      The inclusion of any document on the list of Transferred Contracts shall not constitute or
be deemed to be a determination or admission by the Debtor or the Successful Bidder that such


                                                  4
\\NY - 700999/000525 - 9784995 v910
                   Case 19-10844-BLS   Doc 114-2     Filed 04/30/19     Page 41 of 44




document is, in fact, an executory contract or unexpired lease within the meaning of the
Bankruptcy Code, and all rights with respect thereto are expressly reserved.

        Any Assignment Objection shall not constitute an objection to any of the other relief
requested in the Sale Motion to be approved by the Sale Order (e.g., the sale of the Purchased
Assets by the Debtor to the Successful Bidder free and clear of all Encumbrances other than
Assumed Liabilities). Parties wishing to object to the other relief requested in the Sale Motion
(excluding the Bidding Procedures) must timely file and serve a separate objection, stating with
particularity such party’s grounds for objection, in accordance with the objection procedures
approved and set forth in the Bidding Procedures Order.

        The dates set forth in this notice are subject to change, and further notice of such changes
may not be provided except through announcements in open court and/or the filing of notices
and/or amended agendas and/or in accordance with the Bidding Procedures Order. Parties in
interest are encouraged to monitor the electronic court docket.

        This Notice is subject to the full terms and conditions of the Bidding Procedures and
Bidding Procedures Order, which shall control in the event of any conflict. The Debtor encourages
parties in interest to review such documents in their entirety and consult an attorney if they have
questions or want advice.

Dated: April 1530, 2019
       Wilmington, Delaware




                                                 5
\\NY - 700999/000525 - 9784995 v910
                   Case 19-10844-BLS       Doc 114-2     Filed 04/30/19   Page 42 of 44




                                                 Exhibit A
                                      (Assignment and Rejection Notice)

                                            Transferred Contracts




                                                     6
\\NY - 700999/000525 - 9784995 v910
                                        Case 19-10844-BLS     Doc 114-2   Filed 04/30/19   Page 43 of 44




           No. Contract/Lease Party   Contract Counterparty    Contract/Lease Title            Date of Entry   Cure Amount
           1   [X]                    [X]                      [X]                             [X]             $[X]




\\NY - 700999/000525 - 9784995 v910
                   Case 19-10844-BLS               Doc 114-2    Filed 04/30/19    Page 44 of 44




                                                         Exhibit B
                                              (Assignment and Rejection Notice)

                                      Rejected Executory Contracts and Unexpired Leases




\\NY - 700999/000525 - 9784995 v910
